DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/4/2022 is acknowledged.
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/2022.
Claim Objections
Claim 4 is objected to because of the following informalities:  the limitation “the stand is accommodatable n the protection member” appears to include a typographical error since “n” is not a word.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiyama JP 2013126887 (hereinafter Kamiyama).
Re. Cl. 1, Kamiyama discloses: A display apparatus (Fig. 5) comprising: a display (1, Fig. 1-5) including a stand mounting part (see Fig. 5-6, lower back portion of 1 where 2 attaches); a stand (2, Fig. 5-6)  to which the stand mounting part is coupleable to mount the display on the stand (see Fig. 6 and 8); and a protection member (4, 5, 6, 7 Fig. 2 and 5) comprising: a portion (5 and 7, Fig. 2) that includes a support protection member and is detachably coupleable along an edge of the display (see Fig. 4-6) so that, when the portion is coupled along the edge of the display, the support protection member covers a lower end portion of the display (see Fig. 2 and 5-6), and a mounting part protection member (6, Fig. 2, 4-5 and 7) that is detachably coupleable along the edge of the display (see Fig. 2, 4 and 6-7) so that, when the mounting part protection member is coupled along the edge of the display, the mounting part protection member covers a portion of the display along which the stand is mountable (see Fig. 1, 3-4 and 7-8), wherein the mounting part protection member is separately detachable from along the edge of the display while the portion that includes the support protection member remains coupled along the edge of the display with the support protection member covering the lower end portion of the display, to thereby uncover the portion of the display along which the stand is mountable (see Fig. 6-8).
Re. Cl. 2, Kamiyama discloses: when the mounting part protection member is detached from along the edge of the display while the portion that includes the support (see Fig. 6, as shown the elements 5 and 7 remain attached to the display 1 which prevents tipping).
Re. Cl. 3, Kamiyama discloses: the support protection member includes first and second support protection members disposed on opposite sides of the mounting part protection member, respectively (see Fig. 6, 5 and 7).
Re. Cl. 4, Kamiyama discloses: the protection member and the stand are configured so that the stand is accommodatable n the protection member (see Fig. 5).
Re. Cl. 5, Kamiyama discloses: the protection member further comprises a cover protection (4, Fig. 5) member that is separate from the portion that includes the support protection member and from the mounting part protection member (see Fig. 5), and that is detachably coupleable along the edge of the display at an upper end portion of the display (see Fig. 5), the stand comprises a first part and a second part (see Fig. 5, upper portion of 2 and lower portion of 2), the cover protection member and the first part of the stand are configured so that the first part of the stand is accommodateable in the cover protection member (see Fig. 5, the upper portion of 2 is accommodateable in the member 4), and the support protection member and the second part of the stand are configured so that the second part of the stand is accommodateable in the support protection member (see Fig. 5, the lower portion of 2 is accommodatable in the member 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maruta US 2008/0067096, Yokawa US 2013/0100359, and Yang US 7588148 disclose other known display apparatuses which are packaged in a shipping container and are relevant to Applicant’s elected invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632